DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 07/25/2022. It is noted that in the amendment, applicant has made changes to the specification and the claims.
Regarding to the claims, applicant amended claims 1, 11-12 and 18. There is not any claim being added into or canceled from the application. 
The pending claims are claims 1-18 in which claims 1-5, 8, 11-12 and 17-18 are examined in the present office action, and claims 6-7, 9-10, and 13-16 have been withdrawn from further consideration as being directed to non-elected inventions. Applicant should note that the non-elected claims will be rejoined if the linking claim 1 is later found as an allowable claim.
Response to Arguments
4.	The amendments to the claims as provided in the amendment of 07/25/2022, and applicant's arguments provided in the mentioned amendment, pages 6-11, have been fully considered and yielded the following conclusions.
A) Regarding to the objection to the specification set forth in the office action of 05/06/2022, the amendments to the specification as provided in the amendment of 07/25/2022, and applicant’s arguments provided in the mentioned amendment, page 6, have been fully considered and are sufficient to overcome the objection to the specification set forth in the mentioned office action.
B) Regarding to Claim Interpretation set forth in the office action of 05/06/2022, since applicant has not amended the claim or provided any argument to overcome the Claim interpretation, thus the Claim Interpretation set forth in the office action of 05/06/2022 is repeated in the present office action.
	C) Regarding to the rejections of claims 5, 11-12 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the office action of 05/06/2022, the amendments to the claims as provided in the amendment of 07/25/2022, and applicant’s arguments provided in the mentioned amendment, pages 6-9, have been fully considered and are sufficient to overcome the rejection of the mentioned claims set forth in the mentioned office action.
D) Regarding to the rejection of claims 1, 3-5 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 7,502,156; the rejection of claims 1, 3-4 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 20 of U.S. Patent No. 7,679,809; the rejection of claims 1, 3-4 and 8  on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 20 of U.S. Patent No. 9,254,789; the rejection of claims 1-5, 8, 11-12 and 17-18 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 20-22 and 27 of U.S. Patent No. 9,910,310; and the rejection of claims 1, 3-4 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5 of U.S. Patent No. 10,427,606 set forth in the office action of 05/06/2022, the amendments to the claims as provided in the amendment of 07/25/2022, and applicant’s arguments provided in the mentioned amendment, pages 6-9, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
E) Regarding to the rejection of claims 1-3, 8, 11-12 and 17-18 under pre-AIA  35 U.S.C. 102(b) as being  anticipated by Hansen et al (US Patent No. 6,081,376); and the rejection of claims 4-5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen et al in view of Leibowitz et al (US Patent No. 4,214,820) set forth in the office action of 05/06/2022, the amendments to the claims as provided in the amendment of 07/25/2022, and applicant’s arguments provided in the mentioned amendment, pages 6-9, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
5.	The lengthy specification which was amended by the amendment of 07/25/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
6.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”), see claim 17, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
8.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1, 3-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 7,502,156 in view of Hansen et al (CN 1137402 C).
Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1, 3-5 and 8 are read from features of Patent claims 1 and 3-4 except the feature that a laminate having at least one reflective polarizer wherein the laminate being an image forming reflector as recited in the present claim 1. 
The features recited in present claims 1, 3 and 5 are read from Patent claim 1. Regarding to feature that the first and second polarization are different as recited in present claim 1, this feature is read in Patent claim 20 wherein the first and second polarization are perpendicular to each other, i.e., the first and second polarization are opposite from each other, see Patent claim 1. The features recited in present claim 4 are read in Patent claim 4. The features recited in present claim 8 are read in Patent claim 3.
Regarding to the feature that a laminate having at least one reflective polarizer wherein the laminate being an image forming reflector as recited in the present claim 1, it is noted that a reflective polarizer having a function of transmittance a first polarization and reflectance a second polarization different from the first polarization wherein the reflective polarizer is in the form of a laminate which forms an image is known to one skilled in the art as can be seen in the optical device provided by Hansen et al. In particular, Hansen et al discloses an optical device having a first substrate (63) with a first surface and a second surface; a reflective polarizer (65) on one surface of the first substrate; and the reflective polarizer is a wire grid polarizer which is operable to transmit light having a first polarization and reflect light having a second polarization wherein the second polarization comprising a different polarization from the first polarization, see the English translation in pages 4-7 and 10-13. It is noted that the reflective polarizer is in the form of a laminate, see page 11, which forms an image in a display, see page 6. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the mirror as recited in mentioned Patent claims by using a reflective polarizer in the form of a laminate as suggested by Hansen et al for forming an image in a display device.
10.       Claims 1, 3-4 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 20 of U.S. Patent No. 7,679,809. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1, 3-4 and 8 are read from features of Patent claims 13 and 17 except the feature that a laminate having at least one reflective polarizer wherein the laminate being an image forming reflector as recited in the present claim 1. 
The features recited in present claims 1, and 3-4 are read from Patent claim 13. Regarding to feature that the first and second polarization are different as recited in present claim 1, this feature is read in Patent claim 13 wherein the first and second polarization are perpendicular to each other, i.e., the first and second polarization are opposite from each other. The features recited in present claim 8 are read in Patent claim 17.
Regarding to the feature that a laminate having at least one reflective polarizer wherein the laminate being an image forming reflector as recited in the present claim 1, it is noted that a reflective polarizer having a function of transmittance a first polarization and reflectance a second polarization different from the first polarization wherein the reflective polarizer is in the form of a laminate which forms an image is known to one skilled in the art as can be seen in the optical device provided by Hansen et al. In particular, Hansen et al discloses an optical device having a first substrate (63) with a first surface and a second surface; a reflective polarizer (65) on one surface of the first substrate; and the reflective polarizer is a wire grid polarizer which is operable to transmit light having a first polarization and reflect light having a second polarization wherein the second polarization comprising a different polarization from the first polarization, see the English translation in pages 4-7 and 10-13. It is noted that the reflective polarizer is in the form of a laminate, see page 11, which forms an image in a display, see page 6. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the mirror as recited in mentioned Patent claims by using a reflective polarizer in the form of a laminate as suggested by Hansen et al for forming an image in a display device.
11.       Claims 1, 3-4 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 20 of U.S. Patent No. 9,254,789. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1, 3-4 and 8 are read from features of Patent claims 12 and 20 except the feature that a laminate having at least one reflective polarizer wherein the laminate being an image forming reflector as recited in the present claim 1. 
The features recited in present claims 1, 3-4 and 8 are read from Patent claim 12. Regarding to feature that the first and second polarization are different as recited in present claim 1, this feature is read in Patent claim 20 wherein the first and second polarization are perpendicular to each other, i.e., the first and second polarization are different from each other.
Regarding to the feature that a laminate having at least one reflective polarizer wherein the laminate being an image forming reflector as recited in the present claim 1, it is noted that a reflective polarizer having a function of transmittance a first polarization and reflectance a second polarization different from the first polarization wherein the reflective polarizer is in the form of a laminate which forms an image is known to one skilled in the art as can be seen in the optical device provided by Hansen et al. In particular, Hansen et al discloses an optical device having a first substrate (63) with a first surface and a second surface; a reflective polarizer (65) on one surface of the first substrate; and the reflective polarizer is a wire grid polarizer which is operable to transmit light having a first polarization and reflect light having a second polarization wherein the second polarization comprising a different polarization from the first polarization, see the English translation in pages 4-7 and 10-13. It is noted that the reflective polarizer is in the form of a laminate, see page 11, which forms an image, see page 6. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the mirror as recited in mentioned Patent claims by using a reflective polarizer in the form of a laminate as suggested by Hansen et al for forming an image in a display device.
12.       Claims 1-5, 8, 11-12 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 20-22 and 27 of U.S. Patent No. 9,910,310. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1-5, 8, 11-12 and 17-18 are read from features recited in Patent claims 1, 6, 20-22 and 27 except the feature that a laminate having at least one reflective polarizer wherein the laminate being an image forming reflector as recited in the present claim 1. 
The features recited in present claims 1, 8 and 17-18 are read from Patent claim 1; the features recited in present claim 2 are read from features recited in Patent claim 20; the features recited in present claims 3-5 are read from Patent claims 21-22; the features recited in present claim 12 are read from Patent claim 27, and the features recited in present claim 11 are read from patent claim 6.
Regarding to the feature that a laminate having at least one reflective polarizer wherein the laminate being an image forming reflector as recited in the present claim 1, it is noted that a reflective polarizer having a function of transmittance a first polarization and reflectance a second polarization different from the first polarization wherein the reflective polarizer is in the form of a laminate which forms an image is known to one skilled in the art as can be seen in the optical device provided by Hansen et al. In particular, Hansen et al discloses an optical device having a first substrate (63) with a first surface and a second surface; a reflective polarizer (65) on one surface of the first substrate; and the reflective polarizer is a wire grid polarizer which is operable to transmit light having a first polarization and reflect light having a second polarization wherein the second polarization comprising a different polarization from the first polarization, see the English translation in pages 4-7 and 10-13. It is noted that the reflective polarizer is in the form of a laminate, see page 11, which forms an image, see page 6. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the mirror as recited in mentioned Patent claims by using a reflective polarizer in the form of a laminate as suggested by Hansen et al for forming an image in a display device.
13.      Claims 1, 3-4 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5 of U.S. Patent No. 10,427,606. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1, 3-4 and 8 are read from features of Patent claims 1-2 and 5 except the feature that a laminate having at least one reflective polarizer wherein the laminate being an image forming reflector as recited in the present claim 1.  	The features recited in present claim 1 are read from Patent claim 1-2 and 5. The features recited in present claims 3-4 and 8 are read from Patent claim 2. Regarding to feature that the first and second polarization are different as recited in present claim 1, this feature is read in Patent claim 5 wherein the first and second polarization are perpendicular to each other, i.e., the first and second polarization are different from each other.
Regarding to the feature that a laminate having at least one reflective polarizer wherein the laminate being an image forming reflector as recited in the present claim 1, it is noted that a reflective polarizer having a function of transmittance a first polarization and reflectance a second polarization different from the first polarization wherein the reflective polarizer is in the form of a laminate which forms an image is known to one skilled in the art as can be seen in the optical device provided by Hansen et al. In particular, Hansen et al discloses an optical device having a first substrate (63) with a first surface and a second surface; a reflective polarizer (65) on one surface of the first substrate; and the reflective polarizer is a wire grid polarizer which is operable to transmit light having a first polarization and reflect light having a second polarization wherein the second polarization comprising a different polarization from the first polarization, see the English translation in pages 4-7 and 10-13. It is noted that the reflective polarizer is in the form of a laminate, see page 11, which forms an image, see page 6. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the mirror as recited in mentioned Patent claims by using a reflective polarizer in the form of a laminate as suggested by Hansen et al for forming an image in a display device.
Claim Rejections - 35 USC § 102
14.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
16.       Claims 1-3, 8, 11-12 and 17-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being  anticipated by Hansen et al (Chinese reference No. CN 1137402 C).
Hansen et al discloses an optical device having a reflector. 
a) Regarding to the present claims 1 and 8, the optical device having a reflector as described in pages 4-7 and 10-12 and shown in figs. 5-6 comprises the following features:
a1) a first substrate (63) with a first surface and a second surface; 
a2) a reflective polarizer (65) on one surface of the first substrate; 
a3) the reflective polarizer is a wire grid polarizer which is operable to transmit light having a first polarization and reflect light having a second polarization wherein the second polarization comprising a different polarization from the first polarization. See pages 10-13 and fig. 6; and
a4) the reflective polarizer is formed as a laminate and is used in an optical device wherein the laminate forms an image, see the English transaltion of the Chineses reference in page 12, which discloses that the reflective polarizer is in the form of a laminate, and in page 6, which discloses that the reflective polarizer forms an image in a display.
b) Regarding to present claim 2, the substrate is a prism, see pages 10-13, and figs. 5.
c) Regarding to present claim 3, the liquid crystal material (61) as understood is an electro-optical material wherein the liquid crystal material is located proximately to the wire grid polarizer (65).
d) Regarding to present claims 11, 17 and 18, the optical device comprises an opacifying means (68) in the form of a layer contained absorbing material which is operating to absorb light and thus also acting as a depolarizing element. It is noted that while the claim 11 recites a depolarizing element; however, there is not any structure feature being provided.
e) Regarding to present claim 12, the optical device comprises a polarizer (36) which acts as a reflection enhancement element.
Claim Rejections - 35 USC § 103
17.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

18.       Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen et al in view of Leibowitz et al (US Patent No. 4,214,820, of record).
It is noted that while Hansen et al discloses the optical device comprises a liquid crystal material (61) sandwiched between two transparent substrates (62, 62) wherein an electrode (64) is formed on a surface of the substrate (62) and the wide grid polarizer (65) acts as an electrode formed on a surface of the substrate (63), see Hansen et al, pages 10-13 and fig. 6, Hansen et al does not clearly disclose that the material of the liquid crystal is an electro-optic material in the form of an electrochromic material as recited in present claims 4-5.
However, the use of an electrochromic material instead of an electro-optic material is known to one skilled in the art as indicated by Leibowitz et al, see columns 1 and 3. It is noted that the use of an electrochromic material instead of a general electro-optic material provides generally exhibits better legibility as a result of higher contrast, see column 1. Thus, it would have been obvious to one skilled in the art at the time the invention was made to use an electrochromic material instead of a general electro-optic material as known in the art and mentioned by Leibowitz et al in the optical device provided by Hansen et al to increasing the quality of image/light to be observed.
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872